Case: 3:19-cv-00262-TMR-SLO Doc #: 22 Filed: 06/29/20 Page: 1 of 1 PAGEID #: 233



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


Directors of the Ohio Conference of         :
Plasterers and Cement Masons                :
Combined Funds, Inc.,                       :
                                            :      Case No. 3:19-cv-00262
           Plaintiff,                       :
                                            :      District Judge Thomas M. Rose
vs.                                         :      Magistrate Judge Sharon L. Ovington
                                            :
ACL General Contracting Inc.,               :      DECISION AND ENTRY
                                            :
           Defendant.                       :


           The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (Doc. #21), to whom this case was

originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been

filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, hereby ADOPTS said Report and Recommendations. It is therefore ORDERED

that:

      1.      The Report and Recommendations docketed on June 10, 2020 (Doc. #21) is
              ADOPTED in full;

      2.      Plaintiff’s Request for Entry of Default Judgment as to Damages (Doc. #20) is
              GRANTED; and

      3.      Default Judgment is entered against Defendant ACL General Contracting, Inc.
              in the amount of $708,764.36 in damages, $6,565.50 in attorney fees, and $735
              in costs.

June 29, 2020                                      *s/Thomas M. Rose

                                                            Thomas M. Rose
                                                       United States District Judge
